Exhibit 10(r)

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (this “Agreement”) between SAGA COMMUNICATIONS,
INC. (the “Corporation”) and the undersigned executive (“Executive”) is
effective on the date set forth following the parties’ signatures below.

 

RECITALS

 

Executive is a valued member of the Corporation’s management team. The
Corporation desires to furnish Executive with a payment in the event of a Change
of Control, subject to the terms and conditions set forth in this Agreement.

 

The Corporation and Executive agree as follows:

 

1.       Change in Control Definition. For the purpose of this Agreement,
“Change in Control” shall mean the occurrence, subsequent to the effective date
of this Agreement, of any of the following:

 

(a)       Any “person” or “group” (within the meaning of Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) other than Edward K. Christian, the Corporation, any trustee or other
fiduciary holding Corporation common stock under an employee benefit plan of the
Corporation or a related company, or any corporation which is owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation’s common stock, is or becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than thirty percent (30%) of the combined voting power of
the Corporation’s then outstanding securities and Edward K. Christian ceases to
be the Chairman and Chief Executive Officer of the Corporation;

 

(b)       The consummation of a merger or consolidation of the Corporation with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting securities of the Corporation or such
surviving entity outstanding immediately after such merger or consolidation; or

 

(c)       The approval of the stockholders of the Corporation of a plan complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of its assets.

 

2.       Change in Control Payment. The Corporation shall pay Executive a lump
sum payment (the “Change in Control Payment”) within forty-five (45) days after
the consummation of a Change in Control. Notwithstanding the previous sentence,
if Executive is furnished with the notice under Section 4 of the Agreement, the
time of the Change in Control Payment and conditions of such payment shall be
governed by Section 4. The Change in Control payment shall be calculated at one
and on-half (1.5) times the average of Executive’s last three (3) full calendar
years of Cash Compensation. “Cash Compensation” means the total of Executive’s
base salary and any annual cash bonus paid. The change in Control Payment shall
be due only upon consummation of the first Change in Control following the
effective date of this Agreement and not upon any subsequent Change in Control.
In the event that the Change in Control Payment would constitute a “parachute
payment: within the meaning of Section 280G of the Internal Revenue Code and the
Change in Control Payment would be subject to the excise tax imposed by Section
49999 of such Code, the Corporation shall pay Executive an additional amount
such that the net amount retained by Executive, after deduction of such excised
tax on the additional amount paid, but before deduction for any federal, state
and local income tax and payroll tax on the Change in Control Payment, shall be
equal to the Change in Control Payment. The good faith opinion of the
Corporation’s independent certified public accountants, appointed prior to the
Change in Control, that the Change in Control Payment is not a “parachute
payment: or is not subject to such excise tax, shall be conclusive. The
Corporation shall bear the cost of any such opinion by such accountant.

 



 

 

 

3.       Termination of Employment. If Executive’s employment is terminated by
the Corporation without Cause within six (6) months prior to the consummation of
a Change in Control, then Executive shall be paid the Change in Control Payment
at the time set forth in Section 2. For the purpose of this Agreement, “Cause”
means (a) willful dishonesty involving the Corporation, excluding good faith
expense account disputes, (b) conviction of or entering of a no contest plea to
a felony or other crime involving material dishonesty or moral turpitude, (c)
material failure or refusal to perform Executive’s duties or other lawful
directive from the Corporation’s CEO or Board of Directors which is not cured by
the Executive within ten (10) days after receipt by Executive of a written
notice from the Corporation specifying the details thereof, (d) willful
violation by Executive of the Corporation’s lawful policies or of Executive’s
fiduciary duties, which violation is not cured by the Executive within ten (10)
days after receipt by Executive of a written notice from the Corporation
specifying the details thereof, (e) Executive’s will violation of the
Corporation’s published business conduct guidelines, code of ethics, conflict of
interest or similar policies or (f) illegal drug or substance abuse or addiction
by Executive which is not protected by law.

 

Except as set forth in this Section 3, Executive shall not be paid the Change in
Control Payment unless Executive is employed with the Corporation at the time
the Change in Control is consummated.

 

4.       Condition of Continued Employment. In the event of a Change in Control
(other than the approval of a plan of liquidation described in Section 1(c)),
the Corporation (or surviving entity in the event of a merger or consolidation)
may require as a condition to the Change in Control Payment that Executive
continue in employment for a period of up to six (6) months after the
consummation of the Change in Control (“Period of Continued Employment”). The
Corporation or surviving entity shall inform Executive of the condition of
continued employment through a written notice furnished by personal delivery,
overnight delivery by a recognized carrier or certified mail, return receipt
requested, delivered within forty-five (45) days after the consummation of the
Change in Control. During the Period of Continued Employment Executive’s
pre-existing salary (or greater amount), benefits (or similar benefits which are
equivalent in the aggregate) and duties (or comparable duties) shall remain
effective and the location of Executive’s employment shall not, without
Executive’s consent, be changed from the location immediately prior to the
Change in Control. If this Section 4 applies, Executive shall

be paid the Change in Control Payment upon completion of the Period of Continued
Employment. If Executive fails to remain employed and complete the Period of
Continued Employment for any reason other than (a) termination without Cause by
the Corporation or such surviving entity, (b) death, (c) disability as
determined by a physician acceptable to Executive and the Corporation or such
surviving entity or (d) breach of this Agreement by the Corporation or such
surviving entity, then Executive shall not be paid the Change in Control
payment.

 

5.       Miscellaneous.

 

(a)       Successors. This Agreement shall bind any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation, in the same
manner and to the same extent that the Corporation would be obligated under this
Agreement if no succession had taken place. In the case of any transaction in
which a successor would not, by the foregoing provision or by operation of law,
be bound by this Agreement, the Corporation shall require such successor
expressly and unconditionally to assume and agree to perform the obligations of
the Corporation under this Agreement, in the same manner and to the same extent
that the Corporation would be required to perform if no such succession had
taken place. This Agreement may not be assigned by Executive but shall inure to
the benefit of Executive, his heirs, and personal representatives.

 

(b)       Employment Status. This Agreement does not constitute a contract of
employment or impose upon the Corporation any obligation to retain Executive as
an employee, to change the status of Executive’s employment, or to change any
employment policies of the Corporation.

 

(c)       Withholding of Taxes. The Corporation shall withhold from any amounts
payable under this Agreement all federal, state, local or other taxes that are
legally required to be withheld.

 

(d)       No Effect on Other Benefits. Benefits payable under this Agreement
shall not be counted as compensation for purposes of determining benefits under
other benefit plans, programs, policies and agreements, except to the extent
expressly provided therein.

 



 

 

 

(e)       Validity and Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of the Agreement, which shall remain in full force and
effect.

 

(f)       Settlement of Claims. The Corporation’s obligation to make the payment
provided for in this Agreement shall not be affected by any set-off,
counterclaim, defense, recoupment or other right which the Corporation may have
against the Executive.

 

(g)       Governing Law. The Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan.

 

(h)       Entire Agreement. This Agreement sets forth the entire understanding
of the Corporation and Executive with respect to its subject matter, merges and
supersedes all prior and contemporaneous understandings with respect to its
subject matter, and may not be waived or modified, in whole or in part, except
by a writing signed by each of the parties hereto.

 

(i)       Counterparts. This Agreement may be executed counterpart, which
together will constitute but one and the same instrument and may be sufficiently
evidenced by any one counterpart.

 

The Corporation and Executive have executed this Agreement as of the date set
forth below.

 



SAGA COMMUNICATIONS, INC.   EXECUTIVE             By: /s/ Gary Stevens   /s/
Christopher Forgy (SIGN) Its: Chairman of Compensation Committee   Christopher
Forgy (PRINT) Effective Date:   September 28, 2018      

 



 

 